Citation Nr: 1640062	
Decision Date: 10/05/16    Archive Date: 10/19/16

DOCKET NO.  14-28 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected disability and/or as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the United States Army from February 1966 to November 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2015 and October 2015, additional VA treatment records were associated with the Veteran's claims file.  There is no evidence that shows the Veteran waived his right to have the treatment records initially considered by the Agency of Original Jurisdiction (AOJ).  However, as the treatment records added after the June 2014 statement of the case note only ongoing treatment for hypertension and the existence of bilateral hearing loss, which were previously substantiated by the record, they are not pertinent to the appeal.  Therefore, a remand to have the AOJ consider this evidence in the first instance is not necessary.  38 C.F.R. § 20.1304(c) (2015).  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  A chronic hearing loss disorder was not shown in service or for several decades thereafter, and the most probative evidence fails to link the current disorder to service.  

2.  Tinnitus was not shown in service or for several decades thereafter, and the most probative evidence fails to link the current disorder to service.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA'S Duty to Notify and Assist

Before addressing the merits of the Veteran's claims, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA's duty to notify was satisfied by a June 2011 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The record also reflects that VA has made efforts to assist the Veteran in the development of his claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA medical records, VA examination reports, private treatment records, and the statements of the Veteran and his representative.  In addition, the Veteran was afforded a VA examination pertaining to his claim for hearing loss and tinnitus in August 2011.  

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claims.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Therefore, the case is ready for adjudication.

II.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).  

Generally, in order to prove service connection, a veteran must show:  (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009), (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Certain chronic diseases, including sensorineural hearing loss and, in certain instances, tinnitus, can be presumed related to service when a veteran has certain qualifying service and the chronic disease becomes manifest to a degree of 10 percent within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2014). 

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  38 C.F.R. § 3.303(b) (2015).  Section 3.303(b) equates the showing of a chronic disease in service "with a reliable diagnosis of the chronic disease while in service."  See Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013).  

If there is no evidence of a chronic condition during service or the applicable presumptive period, then a showing of continuity of symptomatology from the time of service until the present may serve as an alternative method of establishing the second and/or third element of a service connection claim.  38 C.F.R. § 3.303(b) (2015).  Medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296, 301 (1999).  The theory of continuity of symptomatology in service connection claims is limited to those disabilities explicitly recognized as "chronic" by regulation.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a) (2015).

In addition, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused), or permanently worsened beyond its natural progression (aggravated) by, a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).

Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified puretone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.
For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  

The lack of any evidence that a veteran exhibited hearing loss during service is not fatal to his or her claim.  The laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, "where the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385."  Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

Bilateral Hearing Loss 

Service personnel records show the Veteran's military specialty was combat engineer.  Therefore, in-service noise exposure is substantiated by the record.

Audiometric testing conducted in connection with the Veteran's December 1965 pre-induction examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5(20)
5(15)
5(15)
--
30(35)
LEFT
5(20)
10(20)
15(25)
--
20(25)
  
(Prior to November 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards in the chart above.  The ASA figures are the first figures to appear in the chart with the ISO-ANSI standards represented by the figures in parenthesis.)  

Service treatments records shows no reports of hearing loss or acoustic trauma.  Audiometric testing performed at separation in November 1967 revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
5(20)
5(15)
10(20)
--
15(20)
LEFT
5(20)
5(15)
5(15)
--
10(15)

(Because it appears that the Veteran's November 7, 1967 audiometric testing may have been reported accordingly to ASA standards, both the ASA standards and ISO-ANSI standards are set forth above.)  The Veteran denied hearing loss on his November 1967 Report of Medical History.  

November 2003 through April 2011 private treatment records from A.R.C. are negative for reports of hearing loss.

The Veteran was afforded a VA examination in August 2011.  He reported military noise exposure from artillery, gunfire, combat demolition, and explosions, without hearing protection.  As a civilian, he worked as a purchasing manager and denied occupational noise exposure.  Recreationally, he used equipment occasionally without hearing protection.  

The Veteran's audiometric testing revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
40
55
LEFT
20
25
25
30
45

The Veteran's Maryland CNC Test scores were 100 percent for the right ear and 96 percent for the left ear.  The examiner found that the Veteran exhibited bilateral sensorineural hearing loss.

After conducting a thorough review of the Veteran's claims file and audiometric testing, the examiner opined that the Veteran's hearing loss was not caused by or a result of his military service.  Although the Veteran did not exhibit hearing loss for VA purposes, the examiner explained that a mild hearing loss was noted at 4000 Hertz for the right ear in 1965, but that the Veteran's hearing was normal in both ears at separation.  In addition, there was no significant progression of hearing thresholds during service.  Therefore, it was the examiner's opinion that the Veteran's hearing loss was not caused by or a result of military noise exposure.  
The most probative evidence indicates that the Veteran's current hearing loss did not have its onset in service or within one year of his separation from service, and is not otherwise etiologically related to in-service noise exposure.  

The Veteran has not presented any credible evidence that he sought treatment for or was diagnosed with hearing loss prior to the VA examination performed in August 2011, over 43 years after his discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (explaining that the Board may consider "evidence of a prolonged period without medical complaint," along with other factors).  This 43-year gap without treatment tends to show the Veteran's hearing loss is not related to his service, and to render any theory of entitlement based on continuity of symptomatology not credible.

The record is devoid of a positive nexus opinion that contains a clear conclusion with supporting data and a reasoned medical explanation connecting the Veteran's hearing loss to his service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board finds the opinion of the August 2011 VA examiner to be highly probative to the question at hand.  She based her opinions on a comprehensive review of the Veteran's entire claims file and service treatment records, a thorough interview of the Veteran, and audiological testing.  Moreover, she provided an adequate rationale for her opinion.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  For these reasons, the opinion by the August 2011 VA examiner that the Veteran's hearing loss is not related to his in-service noise exposure is afforded great probative value.  

The Veteran is competent to report observable symptoms, such as his own ability to hear.  Charles v. Principi, 16 Vet. App. 370 (2002).  Although lay persons, such as the Veteran, are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011)), hearing loss can have many causes and the etiology falls outside the realm of common knowledge of a lay person, as it involves a complex medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship that requires medical testing to diagnose.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Consequently, the Board finds that the Veteran is not competent to diagnose the etiological cause of his current hearing loss.

In sum, the most probative evidence indicates that the Veteran's hearing loss did not have its onset in service or within one year of his discharge from service, and is not otherwise etiologically related to in-service noise exposure.  There is no medical evidence of hearing loss in service, or credible lay evidence of hearing loss that occurred in service and continued since service.  There also is no medical evidence of record that otherwise links the Veteran's hearing loss to service.  As the preponderance of the evidence is against the Veteran's claim of service connection for hearing loss, the benefit-of-the-doubt doctrine is therefore not for application and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

Tinnitus

Service treatment records are negative for any reports, diagnoses, or treatment of hearing loss, tinnitus, or acoustic trauma.  

November 2003 through April 2011 private treatment records from A.R.C. show that in November 2008 the Veteran presented with ringing in the left ear, upset stomach, fever, and chills for one day.  Tympanic membranes were bulging, but not infected.  No diagnosis was made, as the Veteran was referred to the emergency room because of blood in his vomit.  The next note of tinnitus was in April 2011.

At his August 2011 VA examination, the Veteran reported his tinnitus began about one year ago.  The examiner opined that the Veteran's tinnitus was not caused by or the result of his military service.  The examiner based her opinion on the facts that the Veteran had normal hearing at separation, with no significant shift in hearing from enlistment to discharge.  The examiner found that the tinnitus was as likely as not a symptom associated with the Veteran's hearing loss.
The evidence contemporaneous to service shows that the Veteran did not experience hearing loss in service, report tinnitus, or experience acoustic trauma.  Although the Veteran reported some ringing in his left ear in November 2008, that ringing appears to have been related to sickness.  The lay evidence shows the Veteran first experienced tinnitus in about 2010, which is consistent with the medical evidence that shows the Veteran reported tinnitus in April 2011.  Thus, the first credible lay and medical evidence shows the Veteran began experiencing tinnitus in about 2010, more than 40 years after his separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  This 40-year plus gap without treatment tends to weigh against a finding that the tinnitus is related to his in-service noise exposure.

Tinnitus is an "organic disease of the nervous system" subject to presumptive service connection as a chronic disease under 38 C.F.R. §§ 3.303(b), 3.307, and 3.309 where there is evidence of acoustic trauma and nerve damage.  Fountain v. McDonald, 27 Vet. App. 258 (2015).  However, in this case, there is no evidence of acoustic trauma; therefore, service connection on the basis of a presumption for a chronic disease and continuity of symptomatology are not available to the Veteran.  

The Board finds the opinion of the August 2011 VA examiner to be highly probative to the question at hand.  In finding that the Veteran's tinnitus was less likely than not related to service, she based her opinion on the facts that the Veteran had normal hearing at discharge, with no significant shift in hearing from enlistment to discharge.  The examiner based her opinion on a thorough review of the Veteran's entire claims file and evaluation of the Veteran, and included an adequate rationale for the opinion expressed.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).

The examiner opined further that the Veteran's tinnitus is a symptom of his hearing loss.  In this case, however, in the decision above, the Board has denied the Veteran's claim for service connection for bilateral hearing loss.  Therefore, given that service connection is not in effect for hearing loss, there is no legal basis for granting service connection for tinnitus as secondary to hearing loss.  Where, as here, service connection for the primary disability has been denied, the Veteran cannot establish entitlement to service connection, pursuant to 38 C.F.R. § 3.310(a), for a secondary condition.

A lay person is competent to report tinnitus "because ringing in the ears is capable of lay observation."  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  However, the Board finds the Veteran's lay report of tinnitus beginning in 2010 to be of little probative value regarding the etiology of the tinnitus in light of contemporaneous service records that show no reports of tinnitus or acoustic trauma and the August 2011 VA examiner's opinion that the tinnitus is not related to service because the Veteran had normal hearing at discharge, with no significant shift in hearing from enlistment to discharge.

In the absence of competent and credible medical opinion evidence relating the Veteran's tinnitus to service, the Board finds that the evidence is not in equipoise and, instead, the weight of the evidence supports a finding that the Veteran's tinnitus did not have its onset in service, and is not otherwise related to in-service noise exposure.  As the preponderance of the evidence is against the Veteran's claim of service connection for tinnitus, the benefit-of-the-doubt doctrine is therefore not for application and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The Veteran alleges his hypertension is due to herbicide exposure and/or his service-connected for ischemic heart disease.  See April 2011 Veteran's Application for Compensation and/or Pension (VA Form 21-526); July 2014 Appeal to Board of Veterans' Appeals (VA Form 9).  

The Veteran was afforded a VA examination in May 2014 that adequately addressed service connection on a secondary basis as due to his ischemic heart disease.  However, an opinion has not been obtained regarding whether the Veteran's hypertension is due to herbicide exposure on a direct basis.

The RO correctly noted in the January 2012 rating decision that hypertension is not a disease that has been found to be presumptively associated with exposure to herbicidal agents.  See 38 C.F.R. § 3.309(e) (2015).  However, the National Academy of Sciences Institute of Medicine's Veterans and Agent Orange:  Update 2010 concluded that there was "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011).  With respect to the phrase "limited or suggestive evidence of an association," VA has defined this to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding [cannot] be ruled out with confidence."  See 75 Fed. Reg. 81,332, 81,333 (Dec. 27, 2010).

Given that the medical evidence suggests an association between herbicide exposure and hypertension, remand for an addendum opinion regarding whether the Veteran's hypertension was caused by exposure to herbicidal agents on a non-presumptive, i.e., direct basis, is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum medical opinion from the VA examiner who conducted the May 2014 VA examination for hypertension.  If the examiner is not available, the opinion should be obtained from another appropriate examiner.  The VA examiner is asked to thoroughly review the claims file, and should note in the VA examination report that this review has been accomplished.  

The examiner is asked to provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension is caused by or etiologically related to his in-service exposure to herbicidal agents.  

In forming his or her opinion, the VA examiner is advised of the following:  the Board is cognizant that there is no VA presumption of service connection for hypertension as due to herbicide exposure.  The Agent Orange Updates speak to associations between exposure to chemicals and health outcomes in human populations, and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question.  

Thus, the question here is, in light of the National Academy of Sciences Institute of Medicine's Veterans and Agent Orange: Update 2010 elevation of hypertension to the "Limited or Suggestive Evidence" category, what is the likelihood that this Veteran's hypertension is related to his herbicide exposure given his medical history, family history, risk factors, etc. 

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

2.  Readjudicate the claim after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


